In a proceeding inter alia, to validate petitions designating petitioner-respondent as a candidate in the election to be held on May 3, 1977, for the public position of Member of the ■ New York City Community School Board, District 23, the appeal is from a judgment of the Supreme Court, Kings County, dated April 5, 1977, which (1) granted the petition and (2) directed the board of elections to place petitioner’s name upon the appropriate ballot. Judgment affirmed, without costs or disbursements. Petitioner’s designating petitions were challenged because the subscribing witness on two sheets inadvertently attested that there were 15 names thereon when there were actually only 14. If the valid signatures on the said sheets were counted, petitioner would have more than the 200 signatures needed for her name to be placed upon the ballot-. There was no allegation of fraud and there was substantial compliance with the provisions of the Election Law. Therefore we hold that the mistake was inconsequential and should not cause petitioner to lose her place upon the ballot (see Matter of Rothstein v Chiavaroli, 41 AD2d 1024). Hopkins, Acting P. J., Margett, Damiani and Rabin, JJ., concur.